         Case 3:20-cv-00076-SI Document 117 Filed 12/31/20 Page 1 of 5



 1   IGNACIO E. SALCEDA, State Bar No. 164017
     DIANE M. WALTERS, State Bar No. 148136
 2   WILSON SONSINI GOODRICH & ROSATI
     Professional Corporation
 3   650 Page Mill Road
     Palo Alto, CA 94304-1050
 4   Telephone: (650) 493-9300
     Facsimile: (650) 565-5100
 5   Email: isalceda@wsgr.com
             dwalters@wsgr.com
 6

 7   Attorneys for Defendants
     Forescout Technologies, Inc., Michael
 8   DeCesare, and Christopher Harms

 9                                UNITED STATES DISTRICT COURT

10                               NORTHERN DISTRICT OF CALIFORNIA

11                                    SAN FRANCISCO DIVISION

12

13   CHRISTOPHER L. SAYCE, Individually and on )      CASE NO.: 3:20-cv-00076-SI
     Behalf of All Others Similarly Situated,  )
14                                             )      CLASS ACTION
                    Plaintiff,                 )
15                                             )      STIPULATION AND [PROPOSED]
            v.                                 )      ORDER EXTENDING
16                                             )      DEFENDANTS’ TIME TO
     FORESCOUT TECHNOLOGIES, INC.,             )      RESPOND TO THE AMENDED
17   MICHAEL DECESARE, and CHRISTOPHER         )      COMPLAINT AND SETTING
     HARMS,                                    )      BRIEFING SCHEDULE
18                                             )
                    Defendants.                )
19                                             )
                                               )
20                                             )
                                               )
21

22

23

24

25

26

27

28
     STIPULATION AND [PROPOSED] ORDER RE DEFS.’
     TIME TO RESPOND TO AMENDED COMPLAINT AND
     SETTING BRIEFING SCHEDULE
     CASE NO. 3:20-CV-00076-SI
         Case 3:20-cv-00076-SI Document 117 Filed 12/31/20 Page 2 of 5



 1          WHEREAS, on July 22, 2020, the Court entered an Order to Consolidate Cases and

 2   Republish PSLRA Notice (Dkt. No. 55);

 3          WHEREAS, on November 19, 2020, the Court issued an Order Appointing Co-Lead

 4   Plaintiffs Glazer Funds and Meitav; Approving Selection of Co-Lead Counsel (Dkt. No. 115);

 5          WHEREAS, pursuant to the Court’s November 19, 2020 Order, Co-Lead Plaintiffs filed

 6   an amended consolidated complaint (“Complaint”) on December 18, 2020;

 7          WHEREAS, pursuant to Federal Rule of Civil Procedure 15(a)(3), the last day for

 8   Defendants to respond to the Complaint is January 4, 2021;

 9          WHEREAS, the parties have met and conferred regarding the time to file Defendants’

10   motion to dismiss the Complaint, subject to Court approval, as set forth below;

11          WHEREAS, in conferring regarding the proposed deadline to move to dismiss, the

12   parties have considered, among other factors: (1) past experience with these types of lawsuits;

13   (2) affording the parties sufficient time to formulate their arguments to be submitted to the Court;

14   and (3) the intervening holidays;

15          WHEREAS, the proposed deadline to move to dismiss does not affect any existing

16   deadlines set by Court order;

17          NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and between

18   the undersigned, subject to Court approval, as follows:

19          (1)     Defendants shall file their motion to dismiss the Complaint no later than February

20      16, 2021;

21          (2)     Co-lead plaintiffs shall file their opposition no later than March 18, 2021;

22          (3)     Defendants shall file their reply no later than April 8, 2021.

23

24   Dated: December 31, 2020                      WILSON SONSINI GOODRICH & ROSATI
                                                   Professional Corporation
25

26                                                 By: /s/     Ignacio E. Salceda
                                                               Ignacio E. Salceda
27
                                                   Attorneys for Defendants
28
     STIPULATION AND [PROPOSED] ORDER EXTENDING
     DEFS.’ TIME TO RESPOND TO AMENDED COMPLAINT
     CASE NO. 3:20-CV-00076-SI                          -1-
         Case 3:20-cv-00076-SI Document 117 Filed 12/31/20 Page 3 of 5



 1   Dated: December 31, 2020                      ABRAHAM, FRUCHTER & TWERSKY, LLP

 2                                                 /s/ Jeffrey S. Abraham
                                                   Jeffrey S. Abraham
 3                                                 (admitted Pro Hac Vice)
                                                   JAbraham@aftlaw.com
 4                                                 One Penn Plaza, Suite 2805
                                                   New York, NY 10119
 5                                                 Telephone: (212) 279-5050

 6                                                        - And -

 7   Dated: December 31, 2020                      POMERANTZ LLP

 8                                                  /s/ Omar Jafri
                                                   Omar Jafri
 9                                                 ojafri@pomlaw.com
                                                   Ten South La Salle Street, Suite 3505
10                                                 Chicago, Illinois 60603
                                                   Telephone: (312) 377-1181
11
                                                   Attorneys for Co-Lead Plaintiffs
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND [PROPOSED] ORDER EXTENDING
     DEFS.’ TIME TO RESPOND TO AMENDED COMPLAINT
     CASE NO. 3:20-CV-00076-SI                         -2-
         Case 3:20-cv-00076-SI Document 117 Filed 12/31/20 Page 4 of 5



 1                                      [PROPOSED] ORDER

 2          PURSUANT TO STIPULATION, IT IS SO ORDERED.

 3

 4   DATED: _______________________                ______________________________________
                                                   THE HONORABLE SUSAN ILLSTON
 5                                                 UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND [PROPOSED] ORDER EXTENDING
     DEFS.’ TIME TO RESPOND TO AMENDED COMPLAINT
     CASE NO. 3:20-CV-00076-SI                       -3-
         Case 3:20-cv-00076-SI Document 117 Filed 12/31/20 Page 5 of 5



 1                ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)

 2          I, Ignacio E. Salceda, am the ECF User whose identification and password are being used

 3   to file this document. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that all

 4   signatories have concurred in this filing.

 5

 6   Dated: December 31, 2020                              /s/ Ignacio E. Salceda
                                                               Ignacio E. Salceda
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND [PROPOSED] ORDER EXTENDING
     DEFS.’ TIME TO RESPOND TO AMENDED COMPLAINT
     CASE NO. 3:20-CV-00076-SI                          -4-
